OPINION,
Mr. Chief Justice Paxson:
This record presents two questions, which may be briefly stated thus: (a) Was the widow of Samuel Woodburn, deceased, bound by her first election to take under the will ? and (b) whether the oil produced from the testator’s real estate was a part of the corpus of the estate.
In regard to the first question, the auditor has found that the widow signed the paper electing to take under the will in ignorance of her rights; that in doing so she was ignorantly assenting to what she did not comprehend, to what had never been explained to her; that is, the effect and purpose of the paper. He says: “The executor, shortly after'the testator’s death, called upon the widow with the paper showing her acceptance of the terms of the will, but does not think he made any explanation of -her rights under the will or under the law. He told her what it was for, and she signed it. He further says, that at that time he believed she took the same one third under the will that she was entitled to under the intestate law. She says the executor explained to her that it was something relating to Mr. Woodburn’s will; that he did not persuade her to sign that first paper; he just said it was a paper connected with the estate. The auditor believed that if she got any impression at all from the executor, it must have been that she was signing a paper which was to give her the same one third she would have taken under the intestate law.”
The law upon this point is settled. While there is no allegation that the widow was intentionally deceived or misled, yet the fact remains that she signed the paper in ignorance of her rights, without any attempt on the part of the executor to inform her of them, or of the effect of the paper to which he procured her signature. Indeed, he appears to have been ignorant upon the subject himself. The authorities are clear that nothing less than unequivocal acts will prove an election, and they must be done with a knowledge of the party’s rights, as well as of the circumstances of the case.' Nothing less than an act intelligently done will be sufficient. She should know, and, if she does not, she should be informed, of the relative *615values of the properties between which she was empowered to choose; in other words, her election must be made with a full knowledge of the facts. The rule applies with especial force where the widow is called upon, as in this case, to make her election shortly after her husband’s death: Anderson’s App., 36 Pa. 492; Cox v. Rogers, 77 Pa. 167; Bierer’s App., 92 Pa. 266.
In regard to the second question, the auditor has found that the testator, prior to his death, had leased his farm for oil purposes. The lessee was to pay $500 in cash, and $6,750 within sixty days from the date of the lease, and one eighth of all the oil produced. The lessee entered under the terms of this lease, and at the time of the testator’s death there were three producing wells upon the premises, and a fourth well was being drilled. This last well was producing, at the date of the first meeting of the auditor. The oil in the pipe lines, to the credit of the testator at the time of his death, was sold by his executors for -$697.57. No question arises as to this money. It was clearly a part of the corpus of the estate. The oil run into the pipe lines since testator’s death was sold by the executors for •$2,463.77. We are of opinion that this was a part of the income of the estate. It was so held by the auditor and the court below, and we think correctly. The right of a life-tenant to operate previously opened mines, and work the same even to exhaustion, cannot be questioned: Eley’s App., 103 Pa. 303, and cases there cited.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.